Citation Nr: 1615640	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  10-41 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for paralysis of the left side of the body and bilateral eye disability as a result of VA treatment. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to November 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has recharacterized the issue on appeal to more accurately reflect the nature and scope of the claimed disability.

The February 2010 administrative decision determined that new and material evidence had not been submitted to reopen the Veteran's § 1151 claim pertaining to paralysis of the left side of the body and bilateral eye disability as a result of VA treatment; however, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In July 2013 and July 2014, the Board remanded the Veteran's claim for further evidentiary development.  A review of the record reflects substantial compliance with the Board's July 2013 and July 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's claims file has been returned to the Board for further appellate proceedings.


In the Veteran's March 2014 substantive appeal (VA Form 9), she requested a personal before a Veterans Law Judge.  In April 2015, the Veteran withdrew her request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  In an April 1996 rating decision, the RO denied the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for eye flickering (claimed as a neurological problem) and numbness of the extremities as a result of VA treatment.  The Veteran did not perfect her appeal of that decision and new and material evidence was not received within one year after its issuance.

2.  Evidence received since the April 1996 rating decision does not relate to an unestablished fact necessary to substantiate the merits of the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for paralysis of the left side of the body and bilateral eye disability as a result of VA treatment and does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The April 1996 rating decision that denied the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for eye flickering and numbness of the extremities as a result of VA treatment is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Since the April 1996 rating decision, new and material evidence has not been received to reopen the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for paralysis of the left side of the body and bilateral eye disability as a result of VA treatment; this claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The United States Court of Appeals for Veteran Claims (Court) held in Kent that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In an October 2009 letter, the Veteran was provided with adequate notice.  The October 2009 notice letter advised the Veteran of the evidence and information necessary to reopen her claim; the reasons for the April 1996 RO denial; and the specific evidence required to establish entitlement to compensation pursuant to 38 U.S.C.A. § 1151.  The notice letter also informed the Veteran of how VA determines disability ratings and effective dates.  The Veteran was afforded a meaningful opportunity to participate in the processing of her claim and given ample time to respond.

Regarding VA's duty to assist, the RO obtained the Veteran's VA and private treatment records in furtherance of her claim.  To this end, the Veteran has indicated that she sought VA treatment beginning in 1992.  The AOJ has made several attempted to obtain VA treatment records dated from January 1992 through January 1994.  See, e.g., VCAA note dated October 2009 and VA Form 10-7131 dated September 2013.  Although VA treatment records dated from January 1994 to January 1995 have been associated with the record, VA treatment records from January 1992 through January 1993 have not been located.  As such, the Board finds that VA's duty to further assist in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims). 

The Board has not requested a VA examination or opinion with regard to the new and material claim, as with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  

As indicated above, the case was remanded in July 2013 and July 2014 for the issuance of a SOC and to afford the Veteran a Board hearing.  A SOC was issued in February 2014 and in April 2015 the Veteran withdrew her request for a hearing.  The Board concludes that there has been substantial compliance with the July 2013 and July 2014 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

The Board concludes that VA's duties to the Veteran have been fulfilled.

I.  New and Material Evidence 

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  See Evans v. Brown, 9 Vet. App 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An April 1996 rating decision denied the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for eye flickering (claimed as a neurological problem) and numbness of the extremities as a result of prescribed medication, Tetracycline, from a VA treatment medical center.  The April 1996 rating decision denied the Veteran's claim for lack of current disabilities.  In May 1996, the Veteran submitted a notice of disagreement with this decision and a SOC was issued in June 1996.  However, she did not perfect her appeal, nor did she submit new and material evidence within the remaining appeal period.  Thus, the April 1996 rating decision is final.  See 38 C.F.R. § 20.1100

Of record at the time of the RO's April 1996 denial included the Veteran's May 1995 claim; her statements; private treatment record dated in January 1994, March 1994, November 1994, and January 1996; VA treatment records dated in June 1994, October 1994, and November 1994; Social Security Administration (SSA) records; and Schein Pharmaceutical's correspondences dated in June 1995 and July 1995. 

The Veteran, at that time, claimed that she was treated with medication, Tetracycline, in June 1994 at a VA treatment center and since has suffered from eye disability, including eye flickering and lack of feeling thereof, (claimed as neurological disorder) and numbness of the extremities.  See, e.g., Veteran's statement dated April 1995 and November 1995.

The evidence at the time of the April 1996 denial consisted of the Veteran's complaints pain in her eye and lower extremities; however, no such disabilities were found.  For instance a March 1994 private treatment record shows the Veteran's complaints of pain in the lower extremities; at which time, she related to dental treatment she received two days prior.  Upon physical evaluation, the private physician indicated that there were no abnormalities of the eyes or lower extremities.  A February 1995 SSA evaluation report noted normal eyes.  Also, VA treatment records show that upon physical evaluation there were no abnormalities of the eyes or lower extremities.  See, e.g., VA treatment record dated January 1994.  

In September 2009, the Veteran filed an application to reopen the claim of entitlement to compensation pursuant to of 38 U.S.C.A. § 1151 for paralysis of the left side of the body and bilateral eye disability as a result of prescribed medicine, Tetracycline, from a VA treatment medical center. 

Since the RO's April 1996 denial, the evidence includes SSA and Department of Social Services records dated in 2000 and from 2004 through 2005.  The Veteran's SSA and Department of Social Services records include her complaints of eye pain and numbness on the left side of her body; however, there is no evidence of an eye disability or paralysis of the left side of her body.  In particular, a July 1995 Department of Social Services record documents that the Veteran was physically evaluated in in February 1995, at which time there were no findings of visual impairment or orthopedic impairment.  The Board notes that during a January 2000 psychological evaluation, the psychiatrist indicated that the Veteran reported reduced vision in her left eye.  It was further noted that reduced vision was based upon the Veteran's own reported history; thus, not a diagnosis.  Therefore, the psychiatrist's report of the Veteran's reduced vision is not probative.  See Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (transcription of self-reported history in medical records does not turn the transcribed reports into competent medical evidence).

The Board finds that new and material evidence has not been submitted to reopen the Veteran's claim.  Evidence since the RO's April 1996 denial consists of the Veteran's complaints of eye pain and numbness on the left side of her body; however, there has been no evidence of a current diagnosis.  The evidence that has been submitted since the April 1996 denial is cumulative to that which has already been considered.  There is no new and material evidence since the April 1996 denial warranting a reopening of the claim.  

Under the circumstances described above, the Board concludes that new and material evidence relating to the Veteran's claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for paralysis of the left side of the body and bilateral eye disability as a result of VA treatment has not been received; hence, the requirements to reopen the claim have not been met, and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467   (1993).





ORDER

New and material evidence has not been received to reopen the claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for paralysis of the left side of the body and bilateral eye disability as a result of VA treatment, and the claim is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


